Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because
The claimed  “charging and discharging control device” is not identified in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 and similarly claim 4 recites
“an estimation unit configured to estimate a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which are connected in parallel”.
“ a setting unit configured to set at least one of a charging power limit value and a discharging power limit value of the battery pack using the estimated current ratio”.
“a control unit configured to control charging and discharging of the battery pack such that the set limit value is not exceeded”.
Claim 6 recites:
“determination unit configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
the “estimation unit” comprises an ECU including central processing unit and a memory as recited in ([0025], [0050] and Fig. 1,3  of the PGPUB)
“ a setting unit”, comprises an ECU including central processing unit and a memory as recited in ([0025], [0050] and Fig. 1,3  of the PGPUB)
 “a control unit” comprises an ECU including central processing unit and a memory as recited in ([0025], [0050] and Fig. 1,3 of the PGPUB)
and “determination unit” comprises an ECU including central processing unit and a memory as recited in ([0025], [0050] and Fig. 1,3 of the PGPUB)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 and similarly claims 4,7-8 recites “an estimation unit configured to estimate a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which are connected in parallel”
However, nowhere in the specification does it describe in such a way as to enable one skilled in the art to estimate the claimed current ratio based on a temperature deviation between the plurality of battery elements..  
Specifically,[0075]-[0076] recites “the ECU 100 calculates a parallel gain Para_Gain indicating a degree of current deviation between cells using the calculated evaluation function ΔF” in which ΔF indicates a degree of temperature deviation.
However, the specification does not enable one skilled in the art to estimate the current ratio (i.e. parallel gain) “based on a temperature deviation between the plurality of battery elements” (i.e . ΔF) as claimed.
Based on [0052]- [0077] of the specification, evaluation function ΔF is a function of the following terms or coefficients as described below :
cooling factor h “The map indicating the amount of operation and the cooling factor h is prepared by experiment or the like.” 
Rivmax, Rivmin which “represents a minimum/maximum value of unevenness in initial resistance (product unevenness) which exists between the cells. Rivmax is acquired in advance by experiment or the like.” 
Coefficient function “f” is a coefficient indicating a decrease in resistance from an initial resistance value (Rivmin or Rivmax) and is a function (a map) having the temperature of a cell and a residual capacity (RAHR) as arguments. 
TBoffset1 which is set “using a current value IBa(t) of the mean square value and a map (or a numerical expression or the like) indicating a relationship between the mean square value and the offset temperature TBoffset1. The map indicating the relationship between the mean square value and the offset temperature TBoffset1 is prepared by experiment or the like. 
Fk is a predetermined correction coefficient. 
Qktmax, Qktmin is a predetermined constant (a smoothing constant). 
Ctmin which is a function Cktmax, Cktmin and represents an amount of cooling of the minimum-temperature cell. 

The specification does not describe or enable a person of ordinary skill in the art to determine the elements above, and therefore estimate the claimed current ratio based on a temperature deviation between the plurality of battery elements. 
Claim 2 recites  “wherein the setting unit is configured to set an upper limit value of a charging current at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements using the current ratio at the time of charging of the battery pack. 
However, nowhere in the specification does not describe in such a way as to enable one skilled in the art to set  the claimed upper limit value of a charging current using the current ratio.
Specifically setting the claimed an upper limit value of a charging current is described in the specification using the coefficient Kp which represents a feedback coefficient [0079] 
However the specification doesn’t describe coefficient Kp in such a way that would enable one of ordinary skill in art to setting an upper limit value of a charging current as claimed.
Claim 3 recites  charging and discharging control device for a battery pack according to claim 1, wherein each battery element includes a lithium-ion secondary battery, and wherein the setting unit is configured to calculate a charging/discharging intensity of at least one battery element out of the plurality of battery elements and a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio. 
However, nowhere in the specification does not describe in such a way as to enable one skilled in the art to calculate charging/discharging intensity and degree of deterioration using the current ratio.
Specifically calculating the claimed charging/discharging intensity and degree of deterioration is described in the specification using the coefficients α and β which represents a forgetting coefficient and current coefficient [0094].
However the specification doesn’t describe coefficients α and β in such a way that would enable one of ordinary skill in art to calculating the charging/discharging intensity and degree of deterioration as claimed.

Claim 4 and similarly claim 8 recites  an estimation unit configured to estimate a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which is connected in parallel and a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
However, nowhere in the specification does not describe in such a way as to enable one skilled in the art to estimate the claimed current ratio based on a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
Specifically estimating the claimed current ratio is described in the specification using Kbat represents a constant which is used to perform a smoothing process (a gradual change process) on Fbat and is a predetermined value. [0111].
However the specification doesn’t describe Kbat in such a way that would enable one of ordinary skill in art to estimate the current ratio as claimed.
Claims 2-3, 5-6 are included in this rejection based on their dependence on claims 1 and 4.
The following is a quotation of 35 U.S.C. 112 (b), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 1 and similarly claims 4,7 and 8 , which recites “an estimation unit configured to estimate a current ratio of an average value of currents ….. based on a temperature deviation between the plurality of battery elements” and “and “a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block”.
It is unclear how the current ratio is determined based on the temperature deviation of the plurality of battery cells and claimed resistance ratio.
Specifically, the specification recites the parallel gain Para_Gain (which represents a ratio of the maximum current to the average current)  is calculated “using the calculated evaluation function ΔF and the temperature TBmin ….” and “is determined by the evaluation function ΔF and the temperature TBmin” . Where  ΔF is the temperature deviation ([0075]-[0076])
However the specification is not clear as to how the ratio of average current to the maximum current (Para_Gain) is determined/calculated using the temperature deviation  ΔF.
As stated above, based on [0052]- [0077] of the specification, evaluation function ΔF is a function of the following terms or coefficients as described below :
cooling factor h “The map indicating the amount of operation and the cooling factor h is prepared by experiment or the like.” 
Rivmax, Rivmin which “represents a minimum/maximum value of unevenness in initial resistance (product unevenness) which exists between the cells. Rivmax is acquired in advance by experiment or the like.” 
Coefficient function “f” is a coefficient indicating a decrease in resistance from an initial resistance value (Rivmin or Rivmax) and is a function (a map) having the temperature of a cell and a residual capacity (RAHR) as arguments. 
TBoffset1 which is set “using a current value IBa(t) of the mean square value and a map (or a numerical expression or the like) indicating a relationship between the mean square value and the offset temperature TBoffset1. The map indicating the relationship between the mean square value and the offset temperature TBoffset1 is prepared by experiment or the like. 
Fk is a predetermined correction coefficient. 
Qktmax, Qktmin is a predetermined constant (a smoothing constant). 
Ctmin which is a function Cktmax, Cktmin and represents an amount of cooling of the minimum-temperature cell. 
Kbat represents a constant which is used to perform a smoothing process (a gradual change process) on Fbat and is a predetermined value. 

Claims 2-3, and 5-6 is/are included in this rejection due to their dependence on claims 1 and 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,4,7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claims 1 and 7,  Sugimoto discloses a charging and discharging control device (Fig. 1 ECU and monitoring unit 20) with charging and discharging control method of controlling charging and discharging of a battery pack including a plurality of battery elements which is connected in parallel (Fig. 2 cells 16 of battery 10.The ECU 100 controls the charging / discharging of the assembled battery 10. [0004] [0023]), the charging and discharging control device for a battery pack and the charging and discharging control method comprising: 
an estimation unit (ECU 100) estimating a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which are connected in parallel (Fig. 7 flowchart executed by ECU 100. S10 where the ECU 100 estimates gain G (maximum current / average current) based on the cell temperature detected by the temperature sensor 23. When the temperature sensor 23 using the temperature difference ΔT ([0038]-[0041]); 
a setting unit (ECU 100) setting at least one of a charging power limit value and a discharging power limit value of the battery pack using the estimated current ratio (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls/suppresses charge/discharge power limit (Win, Wout) based on the estimated maximum current. [0028] and [0055]) and 
a control unit (ECU 100) controlling charging and discharging of the battery pack (ECU 100 controls the charge and discharge power (Win, Wout) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Although Sugimoto’s setting unit sets the charge/discharge power limit (Win, Wout), Sugimoto is not specifically clear that the control unit controls charging and discharging of the battery pack such that the set limit value (Win, Wout) is not exceeded.
However since Sugimoto sets the charge/discharge power limit (Win, Wout)  in order to properly protect the assembled battery ([0006]), it would be obvious to one or ordinary skill in the art that for Sugimoto control unit to control charging and discharging of the battery pack such that the set limit value (Win, Wout) is not exceeded in order to properly protect the assembled battery ([0006]).
As to claims 4 and 8,  Sugimoto discloses a charging and discharging control device (Fig. 1 ECU and monitoring unit 20)  with a method of controlling charging and discharging of a battery pack in which a plurality of parallel battery blocks including a plurality of battery elements which is connected in parallel is connected in series (Fig. 2 cells 16 of battery 10.The ECU 100 controls the charging / discharging of the assembled battery 10. [0004] [0023]), the charging and discharging control device for a battery pack and method of controlling charging and discharging of a battery pack comprising: 
an estimation unit (ECU 100) estimating a current ratio of an average value of currents flowing in the plurality of battery elements to a maximum current with a largest magnitude out of the currents flowing in the plurality of battery elements based on a temperature deviation between the plurality of battery elements which is connected in parallel (Fig. 7 flowchart executed by ECU 100. S10 where the ECU 100 estimates gain G (maximum current / average current) based on the cell temperature detected by the temperature sensor 23. When the temperature sensor 23 using the temperature difference ΔT ([0038]-[0041]); 
a setting unit (ECU 100) setting at least one of a charging power limit value and a discharging power limit value of the battery pack using the estimated current ratio (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls charge/discharge power limit (Win, Wout) based on the maximum current. [0028] and [0055]); and 
a control unit (ECU 100) controlling charging and discharging of the battery pack such that the set limit value is not exceeded (ECU 100 controls the charge and discharge power (Win, Wout) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Sugimoto does not specifically state that the estimated claimed current ratio is based on a resistance ratio between a first combined resistance value of an internal resistor of a first block out of the plurality of parallel battery blocks and a second combined resistance value of an internal resistor of a second block.
However since Sugimoto estimates the current ratio (G) based on temperature differences between cells ([0041]), it would be obvious to one of ordinary skill in the art using well known engineering calculations to use the claimed resistance ratio in order to determine which parallel resistor block is dissipating the most or least amount of heat (e.g by determining the voltage drop across each resistor using resistance ratio of resistors in series), further using said heat/temperature determination to estimate the current ratio (G) by as specified in [0041] of Sugimoto.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Ishishita (US 20110127958).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 2,  Sugimoto discloses a charging and discharging control device for a battery pack according to claim 1, wherein the setting unit is configured to set an upper limit value of a charging current using the current ratio and to set the charging power limit value such that the magnitude of a current flowing in the battery element does not exceed the set upper limit value (In S80, the ECU 100 estimates the maximum current (Imax) out or currents flowing through the plurality of cells using Gain “G”  and the controls charge/discharge power limit (Win, Wout) based on the maximum current. [0028] and [0055]).
Sugimoto does not disclose/teach wherein each battery element includes a lithium-ion secondary battery.
Ishishita teaches wherein a battery element includes a lithium-ion secondary battery ([0004]).
It would have been obvious to a person of ordinary skill in the art to modify each battery element of Sugimoto to includes a lithium-ion secondary battery, as taught by Ishishita in order to achieve higher energy density as taught by Ishishita ([0004]).
Sugimoto does not disclose/teach at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack
Ishishita teaches setting the upper limit current and power at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack ([0008] [0066] FIG. 5 determines the input-enabled power based on an enabled charge current which is set as a maximum current at which metal lithium does not precipitate on the negative electrode. The input power limit value calculation unit 44 controls charge by means of the input power limit value Win(t) obtained from Formula (IV) to suppress the charge current IB below Ilim'(t), so that precipitation of Li metal on the negative electrode can be reduced).
It would have been obvious to a person of ordinary skill in the art to modify the setting unit configured to set an upper limit value of a charging current using the current ratio of Sugimoto to do so at which metallic lithium is not extracted in a negative electrode of at least one battery element out of the plurality of battery elements at the time of charging of the battery pack, in order to reduce overheating or reduction in performance of the lithium ion secondary battery, as taught by Ishishita [0005].
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Kanada (US 20160372800).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 3,  Sugimoto discloses a charging and discharging control device for a battery pack according to claim 1,
and wherein the setting unit is configured to calculate a charging/discharging intensity (Examiner interprets charging/discharging “intensity” as charging/discharging power value ) of at least one battery element out of the plurality of battery elements using the current ratio (ECU 100 controls the charge and discharge power (Win,Wout. i.e charging/discharging intensity) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]). 
Sugimoto does not disclose/teach wherein each battery element includes a lithium-ion secondary battery nor teaches wherein the setting unit is configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio.
Kanada teaches a battery element including a lithium-ion secondary battery ([0029] lithium ion secondary battery 10).
It would have been obvious to a person of ordinary skill in the art to modify each battery element of Sugimoto to includes a lithium-ion secondary battery as taught by Kanada in order to achieve higher energy density achieved using lithium-ion secondary batteries.
Kanada teaches wherein the setting unit is configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element ([0045] battery performance may degrade when the battery resistance increases due to salt concentration unevenness between the positive electrode active material layer 53 and the negative electrode active material layer 63).
It would have been obvious to a person of ordinary skill in the art to modify setting unit of Sugimoto to be configured to calculate a degree of deterioration based on a bias of a salt concentration between positive and negative electrodes of the battery element using the current ratio as taught by Sugimoto in view of Kanada in order to determine when to repair or replace a battery preventing disruption of use.
Sugimoto in view of Kanada teaches and to set at least one of the charging power limit value and the discharging power limit value using at least one of the calculated charging/discharging intensity and the calculated degree of deterioration (ECU 100 of Sugimoto controls the charge and discharge power (Win,Wout. i.e charging/discharging intensity) based on the estimated maximum current that was estimated using Gain “G”  [0005] [0028]).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (JP2018137171A) in view of Syed (US 20120091971).  Note: Examiner uses Sugimoto (JP2018137171A) to make rejection but relies on the machine translation to clarify position.
As to claim 5,  Sugimoto discloses the charging and discharging control device for a battery pack according to claim 4.
Sugimoto does not disclose wherein the setting unit is configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value.
Syed teaches wherein the setting unit is configured to calculate a mean square value of a current flowing in the battery pack, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value. ([0020]…monitoring the actual current into (charging) or out of (discharging) the battery pack 14, and using time-integrated root mean square (RMS) current as a basis for a control algorithm. The algorithm tracks the RMS current over various time intervals, and compares the RMS current against thresholds for the time intervals. If the RMS current exceeds a threshold, a closed-loop proportional-integral (PI) control algorithm, implemented in the controller 22, regulates power. The PI control algorithm in the controller 22 continues to regulate power until the RMS current drops below the threshold value. Syeds algorithm regulates power based on RMS current to control battery overheating (Abstract).
Although Sugimoto in view of Syed does not specifically teach that the calculated mean square value of a current flowing in the battery pack is calculated using the estimated current ratio (i.e maximum current/ average current).
However since the mean square value is as a function of the average currents in the battery pack (based on [0033] and [0059] of the specification), and Sugimoto determines estimated current ratio “G”  as a function of average current  ([0040] of Sugimoto) then it would be obvious to one of ordinary skill in the art for using mathematical principles to use the current ratio to determine the average current further determining the means square value taught by Syed.
It would have been obvious to a person of ordinary skill in the art to modify the charging and discharging control device of Sugimoto to wherein the setting unit is configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio, to set an upper limit value of a temperature of the battery pack using the calculated mean square value, and to set at least one of the charging power limit value and the discharging power limit value such that the temperature of the battery pack does not exceed the upper limit value, in order to prevent thermal runaway ([0015]) as taught by Syed.
As to claim 6,  Sugimoto discloses the charging and discharging control device for a battery pack according to claim 4.
Sugimoto does not disclose/teach further comprising a determination unit configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value.
Syed  teaches further comprising a determination unit configured to calculate a mean square value of a current flowing in the battery pack ([0020]…monitoring the actual current into (charging) or out of (discharging) the battery pack 14, and using time-integrated root mean square (RMS) current as a basis for a control algorithm. The algorithm tracks the RMS current over various time intervals, and compares the RMS current against thresholds for the time intervals. If the RMS current exceeds a threshold, a closed-loop proportional-integral (PI) control algorithm, implemented in the controller 22, regulates power. The PI control algorithm in the controller 22 continues to regulate power until the RMS current drops below the threshold value) and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value Syeds algorithm regulates power based on RMS current to control battery overheating (Abstract).
Although Sugimoto in view of Syed does not specifically teach that the calculated mean square value of a current flowing in the battery pack is calculated using the estimated current ratio (i.e maximum current/ average current).
However since the mean square value is as a function of the average currents in the battery pack (based on [0033] and [0059] of the specification), and Sugimoto determines estimated current ratio “G”  as a function of average current  ([0040] of Sugimoto) then it would be obvious to one of ordinary skill in the art for using mathematical principles to use the current ratio to determine the average current further determining the means square value taught by Syed.
It would have been obvious to a person of ordinary skill in the art to modify the charging and discharging control device of Sugimoto to further comprise a determination unit configured to calculate a mean square value of a current flowing in the battery pack using the estimated current ratio and to determine that the battery pack is overheated when the calculated mean square value is greater than a threshold value, in order to prevent thermal runaway ([0015]) as taught by Syed.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859